By the Court.
In actions qui tarn, to recover the penalty on the statute entitled “ An act for restraining the taking of excessive usury,” when the plaintiff sets out in his tjeclaration the contract specifically, on which he alleges the usurious sum to have been received, he must prove the contract precisely as set out. In this case, the evidence offered by the plaintiff, in support of his declaration, went to prove a contract variant from the contract set out, and did not support the issue : and it was proper so to instruct the jury.
New trial not to be granted.